Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 4/5/21 has been considered and made of record (noted attached copy of form PTO-1449). 								

Claims Rejection Under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitations of claims 2-4 and 7 are redundantly recited as states in independent claim 1. Therefore claims 2-4 and 7 are indefinite.
wherein at least one of the following conditions is met:
- the electrochromic element includes a first substrate, a first electrode layer, an electrochromic laver, an insulating inorganic-particle laver, a second electrode laver, and a second substrate in the order as mentioned, and an electrolyte is disposed between first electrode layer and the second electrode layer, (as same as claim 2)
- the electrochromic element includes a first substrate, a first electrode layer, an electrochromic laver, an insulating porous laver, a second electrode laver having through holes, and a deterioration prevention laver in the order as mentioned, and an electrolyte is disposed between the first electrode layer and the deterioration prevention layer, (as same as claim 3) 
- the connecting member is an elastic material that can press against the electrode pad, (as same as claim 4) 
- the electrode pad is a metal foil.” (as same as claim 7).
1)	In case claim 1 selected “- the electrochromic element includes a first substrate, a first electrode layer, an electrochromic laver, an insulating inorganic-particle laver, a second electrode laver, and a second substrate in the order as mentioned, and an electrolyte is disposed between first electrode layer and the second electrode layer, (as same as claim 2)” thus the dependent claim 2 is redundant.
2)	In case claim 1 selected “- the electrochromic element includes a first substrate, a first electrode layer, an electrochromic laver, an insulating porous laver, a 
3)	In case claim 1 selected - the connecting member is an elastic material that can press against the electrode pad, (as same as claim 4), thus the dependent claim 4 is redundant.
In case claim 1 selected - the electrode pad is a metal foil.” (as same as claim 7), thus the dependent claim  is redundant.
The remaining claims 6, 5 and 9 are dependent upon the above rejected base claim and thus inherit the deficiency thereof.
	
      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7, 8 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Greenberg (WO 00/77559).
Regarding claim 1,  Greenberg discloses an electrochromic device, and specifically discloses (see from Page 2, line 35 to Page 35, line 10, and Figures 1-2 of the description): an electrochromic element including protrusions on a periphery of both sides of the electrochromic element; an eyewear frame holding the electrochromic element; the protrusions including electrode pads (which seems to corresponding to the bus bars) 51 and 53; and the eyewear frame including a connection 23 configured to electrically connect to the electrode pads 51 and 53, wherein the electrode pads 51 and 53 are a metal foil. 
Regarding claim 7, Greenberg discloses the electrode pads 51 and 53 are a metal foil (see figures 1, 2 and the related disclosure).
Regarding claim 8, Greenberg discloses the electrochromic element is in the shape of a lens (27 and 29) (see figures 1, 2 and the related disclosure). 
Regarding claim 10, Greenberg discloses the electrochromic device is a pair of electrochromic light-adjusting spectacles (see figures 1, 2 and the related disclosure).
         

HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

5/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872